AGREEMENT
 
This AGREEMENT (this “Agreement”) is entered into as of this 29th day of August,
2011, by and among Red Oak Partners, LLC, a New York limited liability company,
and the persons and entities affiliated with it and listed on the signature
pages hereof (“Red Oak”), and RF Industries, Ltd., a Nevada corporation (the
“Company”).
 
WHEREAS, on the date hereof Red Oak is the beneficial owner of approximately
9.19% of the outstanding shares of common stock of the Company, par value $0.01
per share (the “Common Stock”);
 
WHEREAS, Red Oak has sent letters to the Company and filed a Schedule 13D with
the Securities and Exchange Commission related to Red Oak’s intention to
nominate various directors at the Company’s 2011 annual meeting of stockholders
(the “2011 Annual Meeting”) for election to the Company’s board of directors
(the “Board”), and certain other matters;
 
WHEREAS, the Company is preparing its proxy statement (the “Proxy Statement”)
for the 2011 Annual Meeting, and it has agreed to appoint certain of Red Oak’s
designees as directors on the Board and to make certain other governance
changes, some of which will be described in the Proxy Statement;
 
WHEREAS, David Sandberg is the managing member of Red Oak Partners, LLC, the
general partner of Red Oak Partners LP and co-manager of Pinnacle Fund LLP and,
therefore, the beneficial owner of the shares owned and controlled by the
foregoing entities; and
 
WHEREAS, the Company and Red Oak desire to enter into this Agreement to
memorialize their agreements relating to the Red Oak recommendations, the 2011
Annual Meeting, and the Proxy Statement.
 
NOW, THEREFORE, in consideration of the foregoing, the parties hereto agree as
follows:
 
1.   Filing of Proxy Statement; Date of Annual Meeting.  The Company hereby
agrees to file the preliminary Proxy Statement with the Securities and Exchange
Commission (the “SEC”) by no later than September 5, 2011, and to hold the 2011
Annual Meeting by no later than October 31, 2011.
 
2.   Appointment of Red Oak Designated Directors to the Board; Resignation of
Red Oak Designated Directors.
 
(a)   Appointment of Red Oak Designated Directors.  The Company agrees that, the
Board shall appoint David Sandberg and J. Randall Waterfield as new directors on
the Board to fill the vacancies created by the resignations of Robert Jacobs and
John Ehret.   The resignations of Messrs. Jacobs and Ehret, and the appointment
of Messrs. Sandberg and Mr. Waterfield, will take place, and become effective,
upon the earlier of (i) the filing by the Company of its preliminary Proxy
Statement with the SEC by the Company, or (ii) the 21st day following the date
of this Agreement.  Messrs. Sandberg and J. Randall Waterfield, and their
replacements, are herein referred to as the “Red Oak Designated Directors.”
 
 
 

--------------------------------------------------------------------------------

 
 
(b)   Resignation of Red Oak Designated Directors.   The parties hereby agree
that in the event that the number of shares of Common Stock beneficially owned
by Red Oak at any time falls below 5% (but remains above 2.5%) of the then
outstanding shares of Common Stock (other than as a result of additional
issuances by the Company), Red Oak shall only be entitled to have one Red Oak
Designated Director and that Mr. Waterfield (or his successor) shall promptly be
requested to tender his resignation.   In the event that Mr. Waterfield refuses
to tender his resignation, Mr. Sandberg (or his successor) agrees to promptly
tender his resignation.    The parties further agree that in the event that the
number of shares of Common Stock beneficially owned by Red Oak at any time falls
below 2.5% of the then outstanding shares of Common Stock (other than as a
result of additional issuances by the Company), Red Oak shall no longer be
entitled to have any Red Oak Designated Directors and both Mr. Sandberg (or his
successor) and Mr. Waterfield (or his successor) shall promptly tender their
resignations.   Should Mr. Waterfield (or his successor)  refuse to resign after
Red Oak’s Common Stock beneficially ownership falls below 2.5%, (i) Red Oak
agrees to cooperate in good faith with the Board in obtaining Mr. Waterfield’s
resignation, and (ii) the Board shall thereafter not be required to re-nominate
Mr. Waterfield  to the Board for election at the 2012 Annual Meeting (as defined
below).  The Company agrees that the failure of Mr. Waterfield  to tender his
resignation in accordance with this Section 2(b) shall not constitute a breach
of this Agreement by Red Oak (provided that Mr. Sandberg complies with the
provisions of this Section and Red Oak reasonably cooperates with the Board in
obtaining Mr. Waterfield’s resignation).
 
3.   Board Size; Election of Chairman; Nominating in Proxy Statement.  The Board
currently consists of six directors.  The Company hereby agrees that it will not
change the number of directors at or prior to the annual meeting of the
Company’s stockholders to be held in 2012 (the “2012 Annual Meeting”).  The
Board agrees that a Chairman of the Board shall be elected each year within two
weeks following the annual meeting of the Company’s stockholders, as is
customary with most public reporting companies. The Company and Red Oak hereby
agrees that the six nominees to be nominated by the Company for election at the
2011 Annual Meeting and to be included in the Proxy Statement shall consist of
Howard Hill, Marv Fink, Darren Clark and William Reynolds (the “Incumbent
Directors”) and David Sandberg and Mr. Waterfield  (the two Red Oak Designated
Directors).  In the event that David Sandberg and/or Mr. Waterfield  become
unavailable for election at the 2011 Annual Meeting or 2012 Annual Meeting, Red
Oak shall have the right to designate a replacement for those nominees.  In the
event that any of the Incumbent Directors becomes unavailable for election at
the 2011 Annual Meeting or the 2012 Annual Meeting, the remaining Incumbent
Directors shall have the right to designate a replacement for the Incumbent
Director nominee who is unavailable.
 
4.   Voting Agreement.  Red Oak agrees that it will cause all shares of voting
stock beneficially owned by it and its affiliates to be present for quorum
purposes and to be voted at the 2011 Annual Meeting and 2012 Annual Meeting (a)
in favor of each of those individuals listed in Section 3 of this Agreement, and
(b) in favor of any proposal explicitly contemplated herein.  The Board hereby
agrees that, in the proxy statements for the 2011 Annual Meeting and the 2012
Annual Meeting it will recommend a vote “FOR” the six persons in Section 3
above.
 
 
- 2 -

--------------------------------------------------------------------------------

 
 
5.   Board Committees; Board Meetings.
 
(a)   Strategic Committee.  The Company agrees to: (i) create a newly formed
Strategic Committee (as defined below) no later than the date that the Red Oak
Nominated Directors are appointed to the Board of Directors, and (ii) that at
such time as Mr. Sandberg is appointed to the Board, Mr. Sandberg shall also be
appointed by the Board to serve as the Chairman of the Strategic Committee of
the Board (the “Strategic Committee”) and shall continue to serve as Chairman of
the Strategic Committee through at least the first Board meeting following the
2012 Annual Meeting.  The Company agrees that the Strategic Committee be charged
with the following responsibilities: (i) review of all existing and future
strategic alternatives for the Company and its businesses, including an
assessment of the Company’s Radiomobile unit which assessment shall occur during
the first meeting of the Strategic Committee which is expected within one week
following the 2011 Annual Meeting, (ii)  review of all existing, planned and
future M&A activity, and (iii) assess existing and projected cash needs of the
Company and whether additional capital may be returned to the Company’s
stockholders, and make proposals to the Board with respect to each of the
foregoing matters.  The Company further agrees that, the Board shall appoint J.
Randall Waterfield, Marv Fink and William Reynolds to serve as the remaining
members on the Strategic Committee.  The Company agrees that no new M&A
transactions, rights plans or restructurings will be approved prior to the
appointment of Mr. Sandberg as Chairman of the Strategic Committee.  The charter
for the Strategic Agreement shall provide that such committee shall, unless
otherwise unanimously agreed by the Board of Directors: (i) not be dissolved
prior to the 2013 Annual Meeting (as defined below), (ii) comprised exclusively
of independent directors, and (iii) permit any independent director to be a
member of such committee.
 
(b)   Compensation Committee.  The Company agrees that, at such time as
Mr. Waterfield is appointed to the Board and subject to his acceptance,
Mr. Waterfield shall also be appointed by the Board to serve as the Chairman of
the Compensation Committee of the Board (the “Compensation Committee”) and
Mr.Waterfield (or his successor) shall continue as Chairman through at least the
first meeting of the Board following the 2012 Annual Meeting.  The Company
further agrees that, the Board shall appoint David Sandberg, Marv Fink and
William Reynolds to serve as the remaining members on the Compensation Committee
through at least the first meeting of the Board following the 2012 Annual
Meeting.  The Company and Red Oak agree that the duties of the Compensation
Committee shall be limited to making recommendations regarding: (i) the
compensation payable to the Company’s principal executive officers, including
all employees whose salaries are publicly disclosed in the Company’s SEC reports
and (ii) the Company’s bonus and incentive programs for the Company as a whole.
The parties also agree that the Compensation Committee shall not be involved
with setting the compensation of middle management and lower level
employees.  The Company agrees that prior to the appointment of Mr. Sandberg as
Chairman of the Compensation Committee: (i) no additional Compensation Committee
meetings will be held and (ii) no additional employee or executive compensation
awards will be granted.  The charter for the Compensation Agreement shall
provide that such committee shall, unless otherwise unanimously agreed by the
Board of Directors: (i) not be dissolved prior to the 2013 Annual Meeting, (ii)
comprised exclusively of independent directors, and (iii) permit any independent
director to be a member of such committee.
 
 
- 3 -

--------------------------------------------------------------------------------

 
 
(c)   Other Committees.  The Company hereby agrees that all current and future
committees of the Board (including the Audit Committee, the Nominating
Committee, the Compensation Committee, and the Strategic Committee) shall until
at least the 2012 Annual Meeting be comprised of at least 50% Red Oak Designated
Directors, unless at such time Red Oak is only entitled to appoint one Red Oak
Designated Director, in which case such committees shall be comprised of at
least 33% Red Oak Designated Directors.  Red Oak agrees that, following the
appointment of the Red Oak Designated Directors and continuing until the 2012
Annual Meeting, the Chairman of the Audit Committee shall be Mr. Reynolds or his
successor.  The Company agrees to create a Nominating and Governance Committee
(the “Nominating Committee”) and to appoint Mr. Fink as the Chairman of that
committee to serve until at least the 2012 Annual Meeting.
 
(d)   Quarterly Meeting in New York.   The Company agrees to use its best
efforts to ensure that at least one quarterly meeting of the Board of Directors
is held in New York prior to the 2012 Annual Meeting so that the Board of
Directors may visit the Cables Unlimited facility in person as a group.
 
6.   Investor Relations Matters.
 
(a)   Investor Relations Firm.  The Company agrees that it will review and
re-evaluate its arrangements with Neil Berkman Associates, the Company’s
investor relations firm, to determine whether the Company should continue its
current arrangements with that firm.  The foregoing determinations shall be made
by no later than June 30, 2012.  Furthermore, the Company agrees that the total
amount of fees it will pay to Neil Berkman Associates, on a cumulative basis
during the period commencing on July 1, 2011 and ending on June 30, 2012, shall
not exceed $53,000.  The Company agrees that any decision to retain Neil Berkman
Associates or any other investor relations firm following June 30, 2012 will
require the affirmative vote of, and approval by a majority of the Board of
Directors.
 
(b)   Earnings Calls.  The Company further agrees that, commencing with the
public announcement of the Company’s earnings for the third fiscal quarter
ending July 31, 2011 and continuing thereafter through the expiration of this
Agreement, the Company shall hold regular quarterly earnings conference calls
that are open to all investors and that permit participation by investors.
 
(c)   Timely Filings.  The Company agrees to use its best efforts to ensure that
all reports and filings required by the SEC be filed in a timely and accurate
manner, consistent in all material respects with the rules and regulations
promulgated by the SEC; including without limitation Section 16 reporting under
the Exchange Act (e.g. Form 4) and Current Reports on Form 8-K, within the
applicable deadlines.
 
 
- 4 -

--------------------------------------------------------------------------------

 
 
7.   Director Compensation/Stock Ownership Guidelines.
 
(a)   Director Compensation.   The Company and Red Oak agree that in order to
properly compensate directors for their services on the Board, and to attract
future qualified directors, the compensation paid to the directors on the Board
should be increased.  Accordingly, the Company and Red Oak agree that at the
first meeting of the Board following the appointment of the Red Oak Designated
Directors, the directors shall in good faith review and benchmark Board
compensation levels and propose any changes to Board compensation that the
directors deem appropriate as a result of such review.   Changes to the Board’s
compensation to be considered at that meeting shall include increasing the
annual retainer, paying directors a fee for each meeting attended in person,
paying the directors a fee for each meeting attended telephonically, adjusting
the number of stock options granted annually to the directors, and compensating
the directors for their services as either chairmen or members of the Board’s
various committees.  The parties acknowledge and agree that foregoing provisions
of this Section are intended to better enable the Company to attract high
quality members to the Board of Directors and not for the personal benefit of
Mr. Sandberg or any other existing member of the Board of Directors.  In
furtherance of the foregoing, David Sandberg hereby voluntarily agrees to forgo
any such fees as follows: (i) with respect to serving on the Board of Directors
generally, Mr. Sandberg agrees to forgo any such fees connected therewith (other
than travel and other reasonable reimbursement) for the first year of service
and (ii) with respect to chairing the Strategic Committee, Mr. Sandberg agrees
to indefinitely forgo any additional compensation he may be entitled to as a
result of such chairmanship (other than travel and other reasonable
reimbursement).  The parties hereto agree that, in order to induce Mr. Watefield
to serve on the Board, Mr. Waterfield’s compensation for his services as a
member of the Board and its various committees shall consist of the
following:  (i)  Mr. Watefield shall receive an annual fee of $15,000 for
serving as a director on the Board, (ii) an annual fee of $3,000 for each
committee of the Board on which he serves as the Chairman, and (iii) a fee of
$500 for each Board meeting Mr. Waterfield attends in person, and a fee of $250
for each telephonic meeting that Mr. Waterfield attends.  The foregoing fees
shall be paid in accordance with the Company’s normal schedule for paying
directors.  Mr. Waterfield’s total annual cash compensation shall be capped at
$25,000.  The Board may, but shall not be obligated to grant Mr.
Waterfield  options to purchase shares of Common Stock as part of Mr.
Waterfield’s Board compensation.
 
(b)   Common Stock Ownership.  The Company and Red Oak agree that ownership by
the directors of the Company’s Common Stock further aligns the interests of the
directors with the interests of the stockholders and, therefore, that the Board
should encourage directors to own shares of Common Stock having a market value
(based on the closing price of the Common Stock as of the date of the last
annual meeting of stockholders) of at least $35,000 (the “Requisite Stock
Ownership”).  The parties hereto acknowledge that all of the Incumbent Directors
currently satisfy this stock ownership guideline, and that Mr. Sandberg, as the
beneficial owner of the shares of Common Stock owned by Red Oak, also satisfies
this guideline.  The parties hereto agree that Mr. Waterfield and all future
directors who are nominated to the Board, shall be encouraged to acquire the
suggested number of shares within the first year of their service on the Board
and all incumbent Directors will be required to maintain at least the Requisite
Stock Ownership  during their tenure on the Board, or their re-nomination will
be negatively influenced by their failure to own $35,000 of Common Stock.  The
Company and Red Oak agree that the charter of the Nominating Committee will
provide that (i) the considerations used by the Nominating Committee to evaluate
the candidates for election to the Board shall include, among the various other
factors, the number of shares of Common Stock owned by a candidate (and the
value of such shares), and (ii) the Nominating Committee should disfavor the
re-nomination of any current director who owns less than $35,000 of shares of
Common Stock.  Notwithstanding the foregoing, the Company and Red Oak agree that
the failure of a director to own $35,000 of Common Stock shall not be grounds
for disqualification, but shall merely be considered as a significant factor in
evaluating the overall qualifications of any director nominee and, therefore,
that directors may continue to be nominated, and may continue to serve on the
Board even if they do not own the suggested amount of shares.
 
 
- 5 -

--------------------------------------------------------------------------------

 
 
8.   Standstill Agreement.
 
(a    Standstill Period.  During the period from the date of this Agreement
through the date of the 2012 Annual Meeting (the “Standstill Period”), for so
long as the Company remains in material compliance with all of its obligations
hereunder, Red Oak will not, and will cause its affiliated entities, not to:
 
i.           solicit proxies or written consents of stockholders, or any other
person with the right to vote or power to give or withhold consent in respect of
the Common Stock, or conduct, encourage, participate or engage in any other type
of referendum (binding or non-binding) with respect to, or from the holders of
Common Stock or any other person with the right to vote or power to give or
withhold consent in respect of the Common Stock, other than as approved by a
majority of the Board;
 
ii.           make, or in any way participate or engage in any “solicitation” of
any proxy, consent or other authority to vote any Common Stock, with respect to
any matter;
 
iii.           seek to place a representative on the Board (other than as
provided herein with respect to the Red Oak Directors) or seek the removal of
any director from the Board (except as contemplated by this Agreement);
 
iv.           become a participant in any contested solicitation against the
Company, including without limitation relating to the removal or the election of
directors proposed by the Company;
 
v.           initiate, propose or otherwise solicit stockholders for the
approval of any stockholder proposal with respect to the Company (other than a
proposal that the Board has recommended that the Company’s stockholders vote to
approve);
 
vi.           cause to be voted any Common Stock that Red Oak has the right to
vote (or direct the vote) in a manner other than in accordance with the
recommendation of the Board with respect to (i) the election or removal of
directors; and (ii) stockholder proposals;
 
vii.           without the prior written consent of the Company, form, join or
in any way participate in a partnership, limited partnership, syndicate or other
group, including without limitation a group as defined under Section 13(d) of
the Securities Exchange Act of 1934, as amended, with respect to the Common
Stock, or otherwise support or participate in any effort by a third party with
respect to the matters set forth in paragraphs (i) – (v) of this Section 8(a),
or deposit any Common Stock in a voting trust or subject any Common Stock to any
voting agreement (other than as contemplated herein);
 
viii.           either directly or indirectly for itself or its affiliates, or
in conjunction with any other person or entity in which it proposes to be either
a principal, partner or financing source, effect or seek, offer or propose
(whether publicly or otherwise) to effect, or cause or participate in, or in any
way knowingly support, assist or facilitate any other person to effect or seek,
offer or propose to effect, or cause or participate in, (i) any tender offer or
exchange offer, merger, acquisition or other business combination involving the
Company or any of its subsidiaries or affiliates; (ii) any form of business
combination or acquisition or other transaction relating to a material amount of
assets or securities of the Company or any of its subsidiaries or affiliates; or
(iii) any form of restructuring, recapitalization or similar transaction with
respect to the Company or any of its subsidiaries or affiliates; provided,
however that nothing herein shall limit the rights or activities of the Red Oak
Designated Directors acting in their capacity as directors; provided, further
however, the restrictions contained in this subsection (viii) shall not be
applicable to any such transaction or process approved by a majority of the
Board of Directors;
 
 
- 6 -

--------------------------------------------------------------------------------

 
 
ix.           enter into any arrangements, understanding or agreements relating
to the Company (whether written or oral) with, or advise, finance, assist or
encourage, any other person in connection with any of the foregoing, or make any
investment in or enter into any arrangement relating to the Company with, any
other person that Red Oak knows or has reason to know engages, or offers or
proposes to engage, in any of the activities or transactions referenced in the
foregoing paragraphs of this Section 8(a); or
 
x.           take or intentionally cause or actively induce others to take any
action directly inconsistent with any of the foregoing.
 
(b)   Director Voting Restrictions.  During the Standstill Period, in the event
that David Sandberg or Red Oak seeks to acquire the Company (by way of merger,
tender offer or otherwise) or the foregoing are part of any group seeking such,
David Sandberg agrees to either: (a) recuse himself from voting on such matter
as a member of the Board or (b) if necessary to obtain a quorum, shall
participate in such Board meeting such that a quorum exists and then
subsequently abstain from voting on such matter.
 
(c)   Termination of Standstill.  Notwithstanding Section 8(a) above, if the
Company fails to comply with the terms of this Agreement, and such failure
continues uncured for five business days after written notice of such failure is
delivered to the Secretary of the Company, then the Standstill Period shall
immediately cease as of the expiration of such five day period.
 
9.   Compliance by Red Oak Affiliates.  Red Oak agrees it will use its best
efforts to cause its affiliates to comply with the terms of this
Agreement.  Notwithstanding the foregoing, the Company acknowledges and agrees
that Red Oak has expressed concern relating to certain employment agreements
(the “Executive Employment Agreements”) that the Company entered into on August
22, 2011 with the Company’s CEO and President/CFO.  While Red Oak does not
object to the compensation paid under the Executive Employment Agreements, Red
Oak does not agree with the manner in which “Change of Control” is defined for
certain “change of control payments” that are payable to the CEO and
President/CFO under the Executive Employment Agreements (the “Payment
Provisions”).  Therefore, notwithstanding anything contained herein to the
contrary, neither Red Oak nor the Red Oak Designated Directors shall be required
to support or vote in favor of such Employment Agreements for so long as they
contain such Payment Provisions; provided, however, Red Oak agrees not to
commence any stockholder action or lawsuit against the Company or the Directors
as a result of any approval of such Employment Agreements containing such
Payment Provisions.
 
 
- 7 -

--------------------------------------------------------------------------------

 
 
10.   Board Observer Rights.   Commencing with the date of this Agreement and
continuing until the date that the Red Oak Designated Directors are appointed to
the Board, the Company shall invite Mr. Sandberg to attend all meetings of its
Board in a nonvoting observer capacity and, in this respect, shall give such
representative copies of all notices, minutes, consents, and other materials
that it provides to its directors at the same time and in the same manner as
provided to such directors; provided, however, that Mr. Sandberg shall agree to
hold in confidence and trust and to act in a fiduciary manner with respect to
all information so provided; and provided further, that the Company reserves the
right to withhold any information and to exclude Mr. Sandberg from any meeting
or portion thereof if access to such information or attendance at such meeting
could adversely affect the attorney-client privilege between the Company and its
counsel.
 
11.   Public Information.
 
(a)   Press Release.  Promptly following the execution of this Agreement, the
Company and Red Oak shall jointly issue a mutually agreeable press release
announcing the terms of this Agreement, substantially in the form attached
hereto as Exhibit A, and the Company shall file a Current Report on Form 8-K
with the SEC disclosing and attaching as exhibits this Agreement and the press
release.
 
(b)   Non-Disparagement.  During the period beginning on the date hereof and
ending on the date that is ninety days prior to the anticipated annual
stockholders meeting for 2013, neither the Company, the members of the Company’s
Board, nor Red Oak, nor any of their respective affiliates will, directly or
indirectly, make or issue or cause to be made or issued any disclosure,
announcement or statement (including without limitation the filing of any
document or report with the SEC or any other governmental agency or any
disclosure to any journalist, member of the media or securities analyst)
concerning the other party or any of its affiliates, which disparages such party
or any of its affiliates, including as individuals (provided that each party,
after consultation with counsel, may make any disclosure that it determines in
good faith is required to be made under applicable law).
 
12.   Fiduciary Obligations.  The provisions of Section 8 and 11(b) are not
intended to impede, obstruct or otherwise interfere with any individual’s
fiduciary obligations with respect to the stockholders of the Company in that
individuals capacity as an officer or director of the Company.  Hence,
notwithstanding anything contained in this Agreement to the contrary, a party
hereto shall not be deemed to be in breach of its obligations hereunder as a
result of any action or inaction taken by an individual which was taken based
upon advice of legal counsel to fulfill such fiduciary obligations.
 
13.   Corporate Governance.  All terms and provisions in this Agreement
involving corporate governance and the duties and obligations of the Board or
the Company are intended to be binding on the Board and the Company to the
maximum extent permitted by Nevada (Nevada Revised Statutes governing
corporations), any NASDAQ or SEC rule or regulation applicable to the Company,
or any applicable case law pertaining thereto (as based upon advice of counsel)
(collectively, "Applicable Law").  However, in the event that any term or
provision in this Agreement is found to directly conflict or violate Applicable
Law, such term or provision shall be limited and interpreted in a manner as
minimally necessary so as to avoid such conflict or violation of Applicable
Law.  In the event a conflict or violation of law is determined to exist under
this Section and, as a result, the offending provision is deleted or amended,
the conflict or violation shall not be deemed a violation or breach of this
Agreement by the Company, but shall release Red Oak from the performance of its
obligations to the extent such application of this Section materially adversely
effects the benefits and consideration Red Oak expected to receive hereunder.
 
 
- 8 -

--------------------------------------------------------------------------------

 
 
14.   Amendments and Waivers.  No amendment or waiver of any provision of this
Agreement shall be valid and binding unless it is in writing and signed, in the
case of an amendment, by the Company and Red Oak, or in the case of a waiver, by
the party against whom the waiver is to be effective.  No waiver by any party of
any breach or violation or, default under or inaccuracy in any representation,
warranty or covenant hereunder, whether intentional or not, shall be deemed to
extend to any prior or subsequent breach, violation, default of, or inaccuracy
in, any such representation, warranty or covenant hereunder or affect in any way
any rights arising by virtue of any prior or subsequent such occurrence.  No
delay or omission on the part of any party in exercising any right, power or
remedy under this Agreement shall operate as a waiver thereof.
 
15.   Successors and Assigns.  Except as otherwise provided herein, the terms
and conditions of this Agreement shall inure to the benefit of and be binding
upon the respective successors and permitted assigns of the parties.  Nothing in
this Agreement, express or implied, is intended to confer upon any party other
than the parties hereto or their respective successors and assigns any rights,
remedies, obligations, or liabilities under or by reason of this Agreement,
except as expressly provided in this Agreement.
 
16.   Expiration of Agreement.  This Agreement shall automatically expire and
terminate immediately prior to the annual stockholder meeting held in 2013.
 
17.   Counterparts.  This Agreement may be executed in any number of
counterparts, which may be exchanged by PDF or facsimile each of which shall be
deemed an original, but all of which together shall constitute but one and the
same instrument.  This Agreement shall become effective when duly executed by
each party hereto.
 
18.   Severability.  Any term or provision of this Agreement that is invalid or
unenforceable in any situation in any jurisdiction shall not affect the validity
or enforceability of the remaining terms and provisions hereof or the validity
or enforceability of the offending term or provision in any other situation or
in any other jurisdiction.  In the event that any provision hereof would, under
applicable law, be invalid or unenforceable in any respect, each party hereto
intends that such provision shall be construed by modifying or limiting it so as
to be valid and enforceable to the maximum extent compatible with, and possible
under, applicable law.
 
 
- 9 -

--------------------------------------------------------------------------------

 
 
19.   Governing Law.  This Agreement, the rights of the parties and all actions
arising in whole or in part under or in connection herewith, shall be governed
by and construed in all respects, including validity, interpretation and effect,
in accordance with the laws of Nevada, applicable to contracts executed and to
be performed wholly within such state without giving effect to any choice or
conflict of law provision or rule that would cause the application of the laws
of any other jurisdiction.  Each of the parties hereto (a) consents to submit
itself to the personal jurisdiction of the state courts in Nevada in the event
any dispute arises out of this Agreement or the transactions contemplated by
this Agreement, (b) agrees that it shall not attempt to deny or defeat such
personal jurisdiction by motion or other request for leave from any such court,
(c) agrees that it shall not bring any action relating to this Agreement or the
transactions contemplated by this Agreement in any court other than the state or
federal courts in Nevada, (d) agrees to waive any bonding requirement under any
applicable law, in the case any other party seeks to enforce the terms by way of
equitable relief and (e) each of the parties irrevocably consents to service of
process by first class certified mail, return receipt requested, postage
prepaid, to the address of such parties’ principal place of business or as
otherwise provided by applicable law.
 
20.   Construction.  Each party cooperated and participated in the drafting and
preparation of this Agreement and the documents referred to
herein.  Accordingly, any rule of law or any legal decision that would require
interpretation of any ambiguities in this Agreement against any party that
drafted or prepared it is of no application and is hereby expressly waived by
each of the parties hereto, and any controversy over interpretations of this
Agreement shall be decided without regard to events of drafting or preparation.
 
[Next page is the signature page.]
 
 
 
- 10 -

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the undersigned parties have duly executed this Agreement as
of the date first written above.
 

  RF INDUSTRIES, LTD.          
 
By:
/s/ Howard Hill      
Name:    Howard Hill
Title:      Chief Executive Officer
 

 

  THE RED OAK FUND, LP          
 
By:
Red Oak Partners, LLC,
its general partner
              By:  /s/ David Sandberg      
Name:      David Sandberg
Title:        Managing Member
 

 

  RED OAK PARTNERS, LLC          
 
By:
/s/ David Sandberg      
Name:     David Sandberg
Title:       Managing Member
 

 

  PINNACLE PARTNERS, LLP          
 
By:
Red Oak Partners, LLC,
its general partner
              By:  /s/ David Sandberg      
Name:      David Sandberg
Title:        Managing Member
 

 

  PINNACLE FUND, LLLP          
 
By:
Red Oak Partners, LLC,
its general partner
              By:  /s/ David Sandberg      
Name:      David Sandberg
Title:        Managing Member
 

 

  DAVID SANDBERG          
 
By:
/s/ David Sandberg     Name:    David Sandberg  

 
 
- 11 -

--------------------------------------------------------------------------------

 